It appearing to this Court that the appeal in this case is governed by the legal principles and conclusions stated in the opinion of this Court heretofore rendered *Page 244 
in the companion case of William H. Kelly, as Commissioner, v. W. V. Knott, as State Treasurer and ex-officio Insurance Commissioner, et al., decided on the 4th day of August, 1934, rehearing denied on the 3rd day of November, 1934, reported in116 Fla. 362, 157 Sou. Rep. 22, it is now ordered and adjudged that the decree appealed from herein be and the same is hereby affirmed on the authority of the opinion filed in Kelly v. Knott, supra.
The affirmance of the decree appealed from, however, shall be without prejudice to the assertion by appellant of any claim for legal compensation which the appellant may have or conceive himself entitled to assert against the domiciliary administration of the insolvent surety company's general assets as conducted in New Jersey, the state of said surety company's domicile, or out of any surplus in the Florida trust fund that may remain after the payment of all Florida's claims, together with the expenses of the Florida receivership proceedings had under Chapter 16248, Acts 1933, Laws of Florida, with reference to Florida assets of New Jersey Fidelity and Plate Glass Insurance Company.
Affirmed on condition stated.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.